Case 9:19-cv-80597-DMM Document 1 Entered on FLSD Docket 05/03/2019 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA
                             WEST PALM BEACH DIVISION

                               CIVIL ACTION NO. 9:19-CV-80597

  FRANDLY LOZIN,                                 §
                                                 §
         Plaintiff,                              §
                                                 §
  VS.                                            §
                                                 §
  COASTAL SCREEN AND RAIL LLC,                   §
                                                 §
         Defendant.                              §


                        DEFENDANT’S NOTICE OF REMOVAL
  TO THE HONORABLE JUDGE OF THE U.S. DISTRICT
  COURT FOR THE SOUTHERN DISTRICT OF FLORIDA:

                                                 I.

         Coastal Screen and Rail LLC (“Coastal”) is the Defendant in a civil action filed on

  March 29, 2019, in the 15th Judicial District Court of Palm Beach County, Florida, entitled

  Frandly Lozin v. Coastal Screen and Rail LLC, Cause No. 502019CA004187XXXXMB.

                                                 II.

         In connection with the removal of this case to the U.S. District Court for the Southern

  District of Florida—West Palm Beach Division, the following items were filed in the state court

  action and are attached hereto as exhibits:

         State Court Item                                                     Date Filed

         (A)     Plaintiff’s Civil Cover Sheet                            March 29, 2019

         (B)     Plaintiff’s Complaint                                    March 29, 2019

         (C)     Summons                                                    April 1, 2019




                                                         DEFENDANT’S NOTICE OF REMOVAL – PAGE 1
Case 9:19-cv-80597-DMM Document 1 Entered on FLSD Docket 05/03/2019 Page 2 of 3




         (D)     Return of Service                                               April 5, 2019

         (E)     Notice of Appearance                                           April 29, 2019

         (F)     Notice of Compliance with Florida Rule of Civil
                 Procedure 2.516                                                April 29, 2019

         (G)     Defendant’s Original Answer                                    April 29, 2019

         (H)     State Court Docket Sheet                                                 N/A

                                                  III.

         The summons and complaint were served on Coastal on April 4, 2019. This Notice of

  Removal is filed within 30 days of receipt of the citation and petition, and is timely filed under

  28 U.S.C. § 1446(b) (1994).

                                                  IV.

         Removal is proper because this lawsuit involves a federal question. 28 U.S.C. § 1441(a).

  In particular, Plaintiff Frandly Lozin (“Lozin”) asserts against Coastal disability discrimination

  claims under the Americans with Disabilities Act, as amended, 42 U.S.C. § 12101. Therefore,

  the U.S. district courts have original jurisdiction over this action because it is governed by the

  laws of the United States. 28 U.S.C. § 1331.

                                                   V.

         Removal of this action is proper under 28 U.S.C. § 1441, since it is a civil action brought

  in a state court, and the federal district courts have original jurisdiction over the subject matter,

  based on federal question jurisdiction.




                                                             DEFENDANT’S NOTICE OF REMOVAL – PAGE 2
Case 9:19-cv-80597-DMM Document 1 Entered on FLSD Docket 05/03/2019 Page 3 of 3



                                       PRAYER FOR RELIEF

         WHEREFORE, Coastal, hereby removes this action for trial from the 15th Judicial

  District Court of Palm Beach County, Florida, to this Court on this 3rd day of May, 2019.



                                                      Respectfully submitted:

                                                      By:/s/ Kimare S. Dyer
                                                      Kimare S. Dyer, Esq.
                                                      Florida Bar No.: 469920
                                                      Reginald J. Clyne, Esq.
                                                      Florida Bar No.: 654302
                                                      QUINTAIROS, PRIETO, WOOD &
                                                      BOYER, P.A.
                                                      Counsel for Defendant Coastal Screen &
                                                      Rail, LLC
                                                      9300 S. Dadeland Blvd., 4th Floor
                                                      Miami, FL 33156
                                                      Tel: (305) 670-1101
                                                      Fax: (305) 670-1161
                                                      Kimare.Dyer@qpwblaw.com
                                                      Reginald.Clyne@qpwblaw.com
                                                      Gcastro@qpwblaw.com



                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically
  filed with the Clerk of Court using the CM/ECF system. I further certify that the foregoing
  document was served via transmission of Notice of Electronic Filing generated by CM/ECF to
  any and all active CM/ECF participants and electronic mail on May 3, 2019, including:

         Mr. Rainiere Regueiro
         REMER & GEORGES-PIERRE, PLLC
         Comeau Building 319 Clematis Street, Suite 606
         West Palm Beach, Florida 33401
         RRegueiro@rgpattorneys.com.
                                                             By:    /s/ Kimare S. Dyer
                                                                    Kimare S. Dyer, Esq.




                                                          DEFENDANT’S NOTICE OF REMOVAL – PAGE 3
